FIFTH DIVISION
                                  REESE, J.,
                            MARKLE and PINSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                       May 25, 2022




In the Court of Appeals of Georgia
 A20A0251. AMERICAN CIVIL LIBERTIES UNION, INC. v. ZEH.

      REESE, Judge.

      This case is before us on remand from the Supreme Court of Georgia. In the

original case, American Civil Liberties Union v. Zeh1 (“Zeh I”), the American Civil

Liberties Union, Inc. (“ACLU”) appealed the trial court’s denial of its motion to

strike B. Reid Zeh’s defamation lawsuit pursuant to Georgia’s anti-Strategic Lawsuits

Against Public Participation (“anti-SLAPP”) statute, OCGA § 9-11-11.1. We

affirmed the trial court’s ruling.2




      1
          355 Ga. App. 731 (845 SE2d 698) (2020).
      2
          Id.
      In American Civil Liberties Union v. Zeh3 (“Zeh II”), the Supreme Court of

Georgia granted the ACLU’s petition for certiorari “to address what standard of

judicial review applies in this situation and whether, under that standard, the trial

court erred by denying the anti-SLAPP motion to strike.”4 The Supreme Court held

that the trial court erred because Zeh had not established a probability of prevailing

on his defamation claim under the second part of the anti-SLAPP test.5 The Court

thus reversed our decision upholding the trial court’s ruling.6

      “That conclusion does not fully resolve this case, however.”7 The trial court did

not rule on Zeh’s motions for discovery, which would have been moot if the trial

court’s original ruling denying the motion to strike had been correct.8 The trial court

erred, however, and it could not be determined “as a matter of law that the discovery

requested could not lead to additional evidence that would support Zeh’s defamation



      3
          312 Ga. 647 (864 SE2d 422) (2021).
      4
          Id. at 648.
      5
          Id. at 674 (4).
      6
          Id.
      7
          Zeh II, 312 Ga. at 674 (5).
      8
          Id. at 675 (5).

                                          2
claim and make granting the ACLU’s motion to strike improper.”9 Accordingly, the

Supreme Court remanded with direction that we remand the case to the trial court to

rule on Zeh’s discovery motions.10

      Now that the case is before us on remand, we vacate our opinion in Zeh I, and

adopt the Supreme Court’s opinion in Zeh II as our own. We therefore reverse the

trial court’s ruling on the ACLU’s anti-SLAPP motion and remand to the trial court

with instruction to rule on Zeh’s discovery motions and then proceed in a manner

consistent with Zeh II.

      Judgment reversed and case remanded with direction. Markle and Pinson, JJ.,

concur.




      9
          Id.
      10
           Id. at 675-676 (5).

                                        3